     Case 1:21-cv-00444-MN Document 1 Filed 03/25/21 Page 1 of 4 PageID #: 1



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE

EVOLVE INTERACTIVE LLC                                    )
                                                          )
                    Plaintiff,                            )
                                                          ) Civil Action No. __________
v.                                                        )
                                                          ) JURY TRIAL DEMANDED
UNITED AIRLINES, INC.                                     )
                                                          )
                    Defendant.                            )
                                                          )

                                              COMPLAINT

        For its Complaint, Evolve Interactive LLC ("Evolve"), by and through the undersigned

counsel, alleges as follows:

                                              THE PARTIES

        1.          Evolve is a Texas limited liability company with a place of business located at

312 W. 8th Street, Dallas, Texas 75208.

        2.          Defendant United Airlines, Inc. is a Delaware company, with, upon information

and belief, a place of business located at 233 South Wacker Drive, Chicago, Illinois 60606.

                                      JURISDICTION AND VENUE

        3.          This action arises under the Patent Act, 35 U.S.C. § 1 et seq.

        4.          Subject matter jurisdiction is proper in this Court under 28 U.S.C.

§§ 1331 and 1338.

        5.          Upon information and belief, Defendant conducts substantial business in this

forum, directly or through intermediaries, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct and/or deriving substantial revenue from goods and services provided to individuals

in this district.
    Case 1:21-cv-00444-MN Document 1 Filed 03/25/21 Page 2 of 4 PageID #: 2




        6.      Venue is proper in this district pursuant to § 1400(b).

                                     THE PATENT-IN-SUIT

        7.      On June 27, 2006, U.S. Patent No. 7,068,596 (the "'596 patent"), entitled

"Interactive Data Transmission System Having Staged Servers," was duly and lawfully issued by

the U.S. Patent and Trademark Office. A true and correct copy of the '596 patent is attached

hereto as Exhibit A.

        8.      Evolve is the assignee and owner of the right, title and interest in and to the '596

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,068,596

        9.      Evolve repeats and realleges the allegations of paragraphs 1 through 8 as if fully

set forth herein.

        10.     Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendant

is liable for infringement of at least claim 24 of the '596 patent by making, using, importing,

offering for sale, and/or selling, systems and methods for interactively controlling from one of a

plurality of network devices a flow of audio visual data from a central server to the network

device, including, but not limited to, IPTV (the "Accused Instrumentality"), because each and

every element is met either literally or equivalently.

        11.     Upon information and belief, Defendant installed, used and tested the Accused

Instrumentality in its airplanes in the United States, directly infringing one or more claims of the

'596 patent.

        12.     The Accused Instrumentality satisfies each and every element of each asserted

claim of the '596 patent, either literally or under the doctrine of equivalents. An exemplary



                                                  2
    Case 1:21-cv-00444-MN Document 1 Filed 03/25/21 Page 3 of 4 PageID #: 3




preliminary claim chart illustrating infringement of claim 24 is attached hereto as Exhibit B, and

incorporated herein by reference.

        13.     Evolve is entitled to recover from Defendant the damages sustained by Evolve as

a result of Defendant's infringement of the '596 patent in an amount subject to proof at trial,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                          JURY DEMAND

        Evolve hereby demands a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

        WHEREFORE, Evolve requests that this Court enter judgment against Defendant as

follows:

        A.      An adjudication that Defendant has infringed the '596 patent;

        B.      An award of damages to be paid by Defendant adequate to compensate Evolve for

Defendant's past infringement of the '596 patent and any continuing or future infringement

through the date such judgment is entered, including interest, costs, expenses and an accounting

of all infringing acts including, but not limited to, those acts not presented at trial;

        C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Evolve's reasonable attorneys' fees; and

        D.      An award to Evolve of such further relief at law or in equity as the Court deems

just and proper.




                                                   3
   Case 1:21-cv-00444-MN Document 1 Filed 03/25/21 Page 4 of 4 PageID #: 4




Dated: March 25, 2021              STAMOULIS & WEINBLATT LLC

                                   /s/ Richard C. Weinblatt
                                   Stamatios Stamoulis #4606
                                   Richard C. Weinblatt #5080
                                   800 N. West Street, Third Floor
                                   Wilmington, DE 19801
                                   (302) 999-1540
                                   stamoulis@swdelaw.com
                                   weinblatt@swdelaw.com

                                   Attorneys for Plaintiff
                                   Evolve Interactive LLC




                                      4
